Citation Nr: 1341699	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  09-08 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 1967.  

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO denied the Veteran's claim for a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and the claim for a TDIU.  In July 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in February 2009 and the Veteran filed a substantive appeal (via a VA Form 9 Appeal to the Board of Veterans Appeals) in March 2009.  

In May 2010, the Board granted a 70 percent rating for PTSD, and remanded the remaining TDIU claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the RO continued the denial of the TDIU claim, as reflected in a September 2011 supplemental SOC (SSOC)), and returned the matter to the Board.  

In March 2012, the Board denied entitlement to TDIU.  The Veteran appealed the March 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the Court granted the Appellee's Motion for Remand filed by representatives for the VA, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the Appellee Motion.  

In October 2012, the Board remanded the claim for a TDIU to the RO, via the AMC, for further action consistent with the Appellee Motion.  The RO/AMC attempted to conduct the requested development and continued to deny the claim, as reflected in a January 2013 SSOC, and returned the matter to the Board for further consideration. 

However, in March 2013, the Board determined that the RO/AMC had not substantially complied with the directives of the October 2012 remand and, again, remanded the TDIU claim to the RO/AMC.  The RO/AMC attempted to conduct the requested development and continued to deny the claim, as reflected in a May 2013 SSOC, and returned the matter to the Board for further consideration.

In August 2013, based on statements made by the Veteran in support of his claim, the Board determined that additional evidentiary development was needed with respect to the claim remaining on appeal.  After attempting to conduct the requested development, the RO/AMC continued to deny the TDIU claim, as reflected in an October 2013 SSOC, and returned the matter to the Board for further consideration.

For reasons expressed below, the remaining claim on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran if further action, on his part, is required.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on the claim remaining on appeal.

The Veteran has asserted that he is unable to work as a result of his service-connected disabilities.  In this case, service connection is in effect for PTSD (rated as 70 percent disabling), fracture of the right ankle with lateral deviation of the foot and ankylosis (rated as 20 percent disabling), and residuals of third degree burns of the right hand, index and little fingers with small areas of the fourth and fifth digits (rated as noncompensable).  

In August 2013, the Board remanded this claim for additional evidentiary development, including (1) obtaining a copy of a May 2013 PTSD VA examination and (2) sending the Veteran a letter requesting that he provide evidence in support of his TDIU claim.  The Board directed that the letter specifically request that the Veteran furnish an appropriate authorization for the RO to obtain all outstanding records from his treatment provider, Dr. E.W.  In this regard, the Board noted the Veteran reported receiving continued PTSD treatment from Dr. E.W. and that, while the evidentiary record contained records dated from 2005 to 2007, records dated from 2007 to the present were not included in the record.  

In the August 2013 remand, the Board directed that, if any newly obtained private treatment records contained information or evidence relevant to the TDIU claim, the RO/AMC should request that the May 2013 VA examiner review the record and provide an addendum to his previous examination report.  

Review of the record reveals that a copy of the May 2013 VA PTSD examination report is associated with the claims file.  Review of the record also reveals that the AMC sent the Veteran a letter, dated September 2013, requesting that he provide additional evidence in support of his claim, including an authorization for Dr. E.W. so that records dated from 2007 to the present could be obtained.  

In October 2013, the Veteran submitted a completed, signed authorization form, which includes Dr. E.W.'s complete mailing information.  Nevertheless, review of the record does not reveal that the RO/AMC attempted to obtain records from Dr. E.W.  

As noted previously, because records from Dr. E.W. may contain information and evidence regarding whether the Veteran's PTSD results in unemployability, any outstanding records must be obtained.  As the RO/AMC has not attempted to obtain records from Dr. E.W., the Board finds that the directives of the August 2013 remand have not been substantially complied with, thereby necessitating another remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (compliance by the Board or the RO with remand instructions is neither optional nor discretionary).  

Accordingly, on remand, the RO, via the AMC, should attempt to obtain any outstanding treatment records from Dr. E.W. dated from 2007 to the present, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).  As noted, the Veteran has submitted a completed authorization form, dated October 2013, to assist VA in obtaining any records from Dr. E.W.  The RO should obtain updated authorization, if necessary, to obtain these records.

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted (to include obtaining further medical opinion, if needed) prior to adjudicating the TDIU claim on appeal.  The RO's adjudication of the Veteran's claim should include consideration of all evidence added to the record since the RO's last adjudication.  

Accordingly, this matter is hereby REMANDED for the following action:

1. Using the authorization form associated with the record, obtain any outstanding treatment records from Dr. E.W. dated from 2007 to the present, following the current procedures set forth in 38 C.F.R. § 3.159(c).  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2. After all records and/or responses received have been associated with the claims file, if any additional private treatment records received contain information or evidence relevant to the TDIU claim on appeal, request that the physician who provided the May 2013 VA opinion review the evidence added to the record since the May 2013 VA examination.  Thereafter, the examiner should opine whether, based on review of the new evidence, his opinion has, or has not changed, with an adequate discussion and rationale provided in support of any opinion offered.  

3. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

4. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  Otherwise, adjudicate each claim in light of all pertinent evidence and legal authority.  

5. If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).


This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

